Citation Nr: 0421068	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  92-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability, claimed as a disease of the heart due to 
electrical conduction.

2.  Entitlement to service connection for 
hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976.  He served as a commissioned officer in the United 
States Public Health Service from May 1980 to September 1988.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court) from a June 1995 
decision of the Board of Veterans' Appeals (Board), which 
denied entitlement to service connection for a cardiovascular 
disability and hypercholesterolemia.  By Order dated in May 
1997, the Court vacated the June 1995 Board decision and 
remanded the matter for readjudication.

The Board remanded this case in March 1998.  A hearing before 
the undersigned sitting at the RO was held in March 1999.  
The Board again remanded this case in July 1999 for 
additional development.  In October 2002, the Board denied 
entitlement to service connection for a cardiac disability 
(claimed as a disease of the heart due to electrical 
conduction) and hypercholesterolemia.  

The veteran appealed this decision to the Court.  In December 
2003, the parties filed a Joint Motion for Remand.  By Order 
dated December 16, 2003, the Court vacated the Board's 
October 2002 decision and remanded the matter for 
readjudication consistent with the motion.  

Subsequent to the Court's Order, the veteran submitted 
additional argument and evidence.  The veteran contends that 
VA breached its duty to assist by failing to explore the 
possibility that his condition is psychological/psychiatric 
in nature, namely panic disorder, and that VA failed to 
explore this plausible theory of service connection on both a 
direct and secondary basis.  The Board construes the 
veteran's arguments as raising an informal claim for service 
connection for a psychiatric disability, on a direct and a 
secondary basis.  A review of the veteran's submissions 
indicates additional informal claims as follows: entitlement 
to educational benefits; entitlement to vocational 
rehabilitation benefits; entitlement to specially adapted 
housing or a special home adaptation grant; increased 
evaluation for service-connected eye disability; increased 
evaluation for service-connected back disability; entitlement 
to service connection for Hepatitis C; and entitlement to 
service connection for a total disability evaluation based on 
unemployability (TDIU).  These matters are referred to the RO 
for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion suggests that remand is required for two 
reasons.  First, the Board relied on new evidence without 
obtaining a waiver.  Specifically, that the Board considered 
the results of the August 2002 VA examination report without 
obtaining the veteran's waiver of initial RO adjudication.  
As such, the case must be remanded so that the RO can 
consider the results of this examination, along with all the 
evidence of record.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Second, that the Board did not present sufficient reasons or 
bases to support its conclusion that VA's duty to notify had 
been satisfied.  Pursuant to the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The motion notes that on review of the claims file, none of 
the cited documents fulfilled the statutory requirements.  
Thus, a remand for content complying notice in accordance 
with 38 U.S.C. § 5103(a) is required.

The veteran recently submitted an authorization for release 
of information indicating treatment at the VA outpatient 
clinic in Gallup and the VA medical center (VAMC) in 
Albuquerque.  He identified dates of treatment as "ongoing" 
and requested that VA obtain copies of his treatment records.  
On review, it appears that the most recent VA treatment 
records obtained by the RO cover the period through December 
1998.  Pursuant to the duty to assist, additional VA records 
should be obtained.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  
Specifically, the RO must notify the 
veteran of the evidence necessary to 
substantiate his claims for service 
connection for a cardiac disability and 
for hypercholesterolemia; of the 
information and evidence that he is 
responsible for providing; and of the 
information that VA will attempt to 
obtain.

2.  The RO should obtain the veteran's 
medical records regarding treatment for 
his claimed cardiac disability and 
hypercholesterolemia from the VAOPC in 
Gallup and the VAMC in Albuquerque for 
the period from December 1998 to the 
present.  All records obtained should be 
associated with the claims folder.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
cardiac disability and for 
hypercholesterolemia, taking into 
consideration all evidence of record, 
including the results of the August 2002 
VA examination.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




